Title: To Benjamin Franklin from Jean-Gabriel Montaudoüin de La Touche, 4 March 1779
From: Montaudoüin de La Touche, Jean-Gabriel
To: Franklin, Benjamin


Monsieur
Nantes 4 mars 79
Permettés moi de vous faire mon compliment sur le nouveau caractere dont vous venés d’être revetu, ou plutôt d’en feliciter le Congrès, et les Etats unis, et tous ceux qui s’interessent a la cause Ameriquaine qui au fond est la cause du genre humain. Malgré vôtre Modestie on aura le droit en vous parlant ou en vous ecrivant d’emploïer le mot Vôtre Excellence. Il y a bien long tems que ce mot vous est dû. Bien des membres du Corps Diplomatique ne doivent qu’a leurs places cette formule de l’etiquette, mais pour vous cette expression est due a vôtre personne. On peût même sans flaterie vous dire Vos Excellences. Vous êtes en effet excellent de bien des manieres. Vous L’etes en politique, en physique, dans les sciences en general, et dans les arts, dans La societé &c. J’ai apris, Monsieur, que la felicité dont vous Joüissés a été troublée par les persecutions de la goutte. Je desire fort que vous vous en soiés delivré promptement, et Je l’aprendrai avec Joie; ainsi que ma femme qui vous prie d’agréer ses felicitations. Elle vous dit mille choses honnêtes.
Nous sommes bien touchés des mauvais succés de M. Le Comte D’Estaing. Il paroît qu’il n’est pas heureux.
Mr. David de Morlaix dans nôtre province m’a temoigné un grand desir de vous rendre ses hommages, et m’a prié de l’introduire auprès de vous. Je le fais avec d’autant plus de plaisir que c’est un fort honnete homme, et un de nos bons amis. Il aura L’honneur de vous remettre cette lettre.
Adieu, Monsieur, portés vous bien. Je recite pour vous très devotement la priere d’horace pour Auguste:

Serus in cœlum redeas, Diuque
Lætus intersis.

Je suis avec Respect Monsieur vôtre très humble très obeissant serviteur
Montaudoin
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / Ministre Plénipotentiaire des etats unis / en son hôtel / à Passy
Notation: Montaudoïn Nantes 4 mars 1779.
